IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                         AT JACKSON                FILED
                              FEBRUARY 1999 SESSION
                                                                    March 24, 1999

                                                                  Cecil Crowson, Jr.
                                                                   Appellate C ourt Clerk

STATE OF TENNESSEE,                  )     C.C.A. No. 02C01-9807-CC-00230
                                     )
      Appellee,                      )     Carroll County
                                     )
v.                                   )     Honorable C. Creed McGinley, Judge
                                     )
ROBERT THOMAS MORTON,                )     (Aggravated Burglary, Arson,
                                     )      Setting Fire to Personal Property)
      Appellant.                     )




FOR THE APPELLANT:                         FOR THE APPELLEE:

Billy R. Roe, Jr.                          John Knox Walkup
Assistant District Public Defender         Attorney General & Reporter
117 North Forrest Avenue                   425 Fifth Avenue North
Camden, TN 38320                           Nashville, TN 37243-0493

                                           Clinton J. Morgan
                                           Assistant Attorney General
                                           425 Fifth Avenue North
                                           Nashville, TN 37243-0493

                                           G. Robert Radford
                                           District Attorney General
                                           111 Church Street
                                           P. O. Box 686
                                           Huntingdon, TN 38344-0686

                                           Eleanor Cahill
                                           Assistant District Attorney General
                                           111 Church Street
                                           P. O. Box 686
                                           Huntingdon, TN 38344-0686




OPINION FILED: ____________________________


AFFIRMED


JAMES C. BEASLEY, SR., SPECIAL JUDGE



                                         OPINION
       The appellant, Robert Thomas Morton, was found guilty by a Carroll County jury of

aggravated burglary, arson, and two counts of setting fire to personal property. In this

appeal as of right, the appellant challenges the sufficiency of the convicting evidence.



       This case involves the burglary and burning of a house trailer located at 105 Green

Valley Road in Huntingdon, Tennessee. The trailer was owned by Charles and Irene

Pinkley who lived next door. The trailer was rented by Maria Morton, the appellant’s

estranged wife, and Kanya Knight. The two women, along with Mrs. Morton’s two children,

had been living in the trailer for a “couple of months” at the time of the fire.



       On November 21, 1997 at approximately 8 p.m., as Sandra Leigh Sherrod was

leaving the Pinkley residence she noticed a flicker of light in a window of the trailer. She

walked closer to the trailer and saw a curtain burning. She alerted her aunt, Mrs. Pinkley,

and they called 911 and Mrs. Morton who was visiting nearby.



       Ms. Sherrod testified that, after calling 911, she ran back to the trailer and attempted

to move Kanya Knight’s car but was unable to do so because the car was locked. As she

walked back across the yard, she saw the appellant and a girl drive by in a blue or gray car.

After the fire trucks arrived, she saw the appellant and the girl drive by again.



       Michelle Leigh Davis testified that she was with the appellant on the day of the fire.

She drove him to the police stations in Bruceton and Hollow Rock. She thought he was

trying to get police assistance in recovering some personal items from his wife. Later, they

drove to the trailer where the appellant requested her to knock on the door and ask for

Maria or Kanya. She did so, but no one came to the door. Late that afternoon, she

dropped appellant off at his home in Bruceton. An hour or so later, she picked the

appellant up and drove him to the intersection of Green Valley and Grooms Road. The

appellant got out of the car at this point after telling her “that he was getting some clothes

or something, or see if the cops had showed up out there yet.” Sometime later, she



                                             -2-
returned to the intersection and found the appellant waiting there. She testified that the

appellant told her he broke the window because he wanted to get some of his belongings.

He could not get his things, but his fingerprints were on the window, so he took a lighter

and burned the curtain. Ms. Davis and the appellant then drove by the burning trailer twice

before leaving the area.



       Robert Pollard, an investigator with the State Fire Marshall’s Office, testified that the

fire’s point of origin was the center of the trailer in the area of the windows. He found no

evidence of an accelerate or an electrical involvement. The investigator took a statement

from the appellant who admitted being let off at the stop sign at the intersection of Grooms

and Green Valley and walking up the street to see if the “law” or his wife were at his wife’s

house. He said this only took a couple of minutes and then he returned to the stop sign

and met Michelle. He denied setting the fire.



       It was established that the site of the burned trailer was less than one-fourth of a

mile from the stop sign at the intersection of Grooms and Green Valley.



       Irene Pinkley testified that she and her husband owned the subject trailer. Maria

Morton, her two children, and Kanya Knight were living there. Late in the afternoon on

November 21, Mrs. Pinkley saw the appellant sitting in a car in Maria’s driveway and a

woman knocking on Maria’s door. The appellant and the woman left, but drove by later

while the trailer was burning.



       Kanya Knight testified that her personal property, including clothes, jewelry, furniture

and dishes, was in the trailer at the time of the fire. While the trailer was burning, she saw

the appellant and a woman drive by twice in a “little gray-blue looking” car.



       Joyce Maria Self testified that on November 21, 1997 she was married to, but

separated from, the appellant. At the time of trial, they were divorced. She lived in the

trailer on Green Valley Road with her two children and Kanya Knight. She said her



                                              -3-
husband had never lived in that trailer and denied that he had any personal items there.

There was an ongoing dispute about the ownership of a washing machine which the

witness had brought from her former residence. She claimed it had been given to her by

the son-in-law of the appellant’s sister; however, the sister claimed that it still belonged to

her.



         Appellant’s former wife further testified that everything she owned was lost in the

fire, including her dog, clothes, pictures, and furniture. She stated that while she and her

two children were standing by the road crying, the appellant drove by and “waved a peace

sign.”



         Kay Darnell testified that her brother, the appellant, and his former wife, Maria, had

previously lived in a family-owned trailer. She stated that when Maria moved out, “she took

stuff that was mine and stuff that was my brother’s.” Ms. Darnell had contacted the police

for advice as to the steps she should take in recovering her property.              On cross-

examination, the witness admitted she had never been in the trailer on Green Valley Road

and could not definitely say that it contained any of her brother’s property.



         When an appellant challenges the sufficiency of the evidence, this Court must

determine whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560

(1979); Tenn. R. App. P. 13(e). The rule governing our review of the facts is applicable to

findings of guilt based upon direct evidence, circumstantial evidence, or a combination of

direct and circumstantial evidence. State v. Matthews, 805 S.W.2d 776 (Tenn. Crim. App.

1990) (citing State v. Brown, 551 S.W.2d 329 (Tenn. 1977)).



         Questions concerning the credibility of witnesses, the weight and value to be given

to the evidence, as well as factual issues raised by the evidence are resolved by the trier

of fact, not this Court. State v. Cabbage, 571 S.W.2d 832 (Tenn. 1978). A guilty verdict



                                              -4-
rendered by the jury and approved by the trial judge accredits the testimony of the

witnesses for the State, and a presumption of guilt replaces the presumption of innocence.

State v. Grace, 493 S.W.2d 474 (Tenn. 1973). On appeal, the convicted defendant has

the burden of demonstrating that the evidence is insufficient. State v. Tuggle, 639 S.W.2d
913 (Tenn. 1982).



       In his challenge to the sufficiency of the evidence, the appellant does not contest

the proof of the essential elements of these crimes, but claims that the evidence is

insufficient to establish that he is the person who committed them. He argues that the jury

disregarded every possible alternative in accepting the State’s theory, even though logic

would dictate that the appellant did not burn the trailer. In support of this claim, the

appellant alludes to the opportunity of his estranged wife to frame him and claims that he

would have let his dog out before burning the trailer, would not have burned his sister’s

washing machine, and would never have driven by the trailer during the fire. Finally, the

appellant questions why would he have committed these crimes knowing he would be the

primary suspect.



       The record reflects that these alternatives and this reasoning was presented to and

rejected by the jury and the trial judge. In approving the jury’s verdict and overruling the

motion for a new trial, the trial judge described the proof in this case as absolutely

overwhelming.



       For its consideration, the jury had proof of the appellant’s acts and conduct at and

near the scene immediately before and shortly after the burglary and fire. Most damaging,

however, was the unimpeached testimony of Michelle Davis relating the admissions made

to her by the appellant. By its verdict, the jury obviously credited her testimony.



       Great weight is given to the result reached by the jury in a criminal trial, and the

appellant has the burden of overcoming the presumption of guilt. State v. Matthews , 888
S.W.2d 446 (Tenn. Crim. App. 1993).



                                            -5-
      In our view, the appellant has failed to carry his burden of proof in demonstrating

that the evidence is insufficient. Accordingly, we must and do affirm the judgments of

conviction.



                                        ________________________________________
                                        JAMES C. BEASLEY, SR., SPECIAL JUDGE


CONCUR:



___________________________________
JOHN H. PEAY, JUDGE




___________________________________
JOE G. RILEY, JUDGE




                                          -6-